DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (10,207,393) in view of Seber et al. (7,216,570 “Saber”).

    PNG
    media_image1.png
    325
    489
    media_image1.png
    Greyscale
Wu meets all of the limitations of claims 1 and 10, i.e., a tool comprising a first handle 30; 5a first jaw 40 coupled to the first handle Fig. 7; a second handle 70; a second jaw 50 pivotably coupled to the second handle Fig. 7 @80; an elastic member 95 coupling the second jaw to the first handle Fig. 7; a center link 93 coupled to the first handle @932, the 10center link having a protrusion projection at the midpoint (defining a contact point, claim 10) protruding from the center link toward the second handle Fig. 7; an adjustment screw 90 threadably engaged with the first handle Fig. 7 for adjusting a jaw gap between the first and second jaws; and a release link 91 coupled to the second handle Fig. 7 @92 and the center link @94, Fig. 6, except for a release lever rotatably coupled to the second handle and having an abutment (defining a first contact point of release lever, claim 10) protruding 15from the release lever and an extension (defining the second release lever contact point, claim 10), extending from an end of the release lever, the abutment abutting the protrusion in a closed state and being spaced from the protrusion in an unlocked state and wherein  the center link is adapted to receive the extension during a releasing operation in which the release lever is rotated away from the second handle and 20wherein the abutment abuts the protrusion prior to the extension 
    PNG
    media_image2.png
    314
    513
    media_image2.png
    Greyscale
being received  by the release link during the releasing operation.
Seber teaches a self-adjusting pliers comprising an over-center lock mechanism 190, wherein the lower arm/second handle 194 includes an end 196 and a control arm/center link 198 having a lobe/protrusion 200, pivotally connected to the lower arm. Seber teaches a shaped overcenter lock switch mechanism 240, which includes a contact surface/abutment upper/sloped portion of 242, Figs. 10, 11 (first contact point, claim 10) at the end of the arm/release lever 244. The arm 244 is affixed to the lower arm 194 by a slider pin 246 in a slot 248 Fig. 11 to unlock the overcenter positon 12:36 and slidable within the slot 248 to allow or prevent the overcenter locking function. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the release link 91 of Wu with lock switch mechanism as taught by Seber to allow or prevent the overcenter locking function. Note release lever/arm 244 defines an extension lower portion of 242, Figs. 10, 11 and the release link 91 is adapted @ 911 to receive the extension.
Regarding claim 2, PA (prior art, Wu modified by Seber) meets the limitations, i.e., wherein the release link 91 is a separate component from the second handle Figs. 6 and 7 Wu.
Regarding claim 3, PA meets the limitations, i.e., the tool of claim 2, wherein the release link 91 extends in a plane defined by the upper surface of the link closer to the elastic member as compared to the second handle Figs. 6 and 7 Wu.
Regarding claim 4, PA meets the limitations, i.e., the tool of claim 2, wherein the release link 91 is rotatably coupled to the center link @94 Figs. 6 and 7 Wu.
Regarding claim 5, PA meets the limitations, i.e., the tool of claim 1, wherein the adjustment screw 90 is adapted to be rotated clockwise conventional threads to reduce the jaw gap Fig. 6 Wu, and is adapted to be rotated counterclockwise to increase the jaw gap.
Regarding claim 6, PA meets the limitations, i.e., the tool of claim 1, wherein the center link 93 includes a face 932 and wherein the point of the adjustment screw narrow distal tip, Fig. 6, Wu abuts the face during an adjustment operation in which the jaw gap is 10adjusted.
70, Wu has a tab 77 or 244 Seber, Fig. 1- on a first end and wherein the extension lower surface about 242, Seber is located on a second end opposite the first end Fig. 4.
Regarding claims 8 and 9, PA meets the limitations, i.e., the tool of claim 1, further comprising first and second noses 44, 57, Wu respectively extending from the first and second jaws Fig. 6; wherein the first nose teeth and the second nose teeth are parallel to one another Fig. 10 Wu, and each nose having teeth serration not numbered Wu, Fig 5.
Regarding claim 11, PA meets the limitations, i.e., the tool of claim 10, further comprising an elastic member 95 Wu, Fig. 6 coupling the second jaw to the first handle.
Regarding claim 12, PA meets the limitations, i.e., the tool of claim 10, further comprising an adjustment screw 90 threadably engaged with the first handle for adjusting a jaw gap between the first and second jaws.
Regarding claim 13, PA meets the limitations, i.e., the tool of claim 10, wherein the release link 91 is a separate component from the second handle Fig. 6 Wu.
Regarding claim 14, PA meets the limitations, i.e., the tool of claim 13, wherein the release link is rotatably coupled to the center link @94 Fig. 6 Wu.
Regarding claim 15, PA meets the limitations, i.e., the tool of claim 13, further comprising an elastic member 95 coupling the second jaw to the first handle and wherein the release link 91 extends in a plane upper surface of the link closer to the elastic member as compared to the second handle Fig. 6 Wu.
90 is adapted to be rotated 5clockwise conventional right hand threads to reduce the jaw gap, and is adapted to be rotated counterclockwise to increase the jaw gap.
Regarding claim 17, PA meets the limitations, i.e., the tool of claim 12, wherein the center link 93 includes a face @932 and wherein the point of the adjustment screw narrow distal tip abuts the face Fig. 6 Wu during an adjustment operation in which the jaw gap is adjusted.
Regarding claim 18, PA meets the limitations, i.e., the tool of claim 10, wherein the release lever 70 has a tab 71 Wu/244 Seber on a first end and wherein the second release lever contact point lower surface 242, Seber is located on a second end opposite the first end Fig. 10 Seber.
Regarding claim 19, PA meets the limitations, i.e., the tool of claim 10, further comprising first and second noses 44, 57, Wu Fig. 9 respectively extending from the first and second jaws.
Regarding claim 20, PA meets the limitations, i.e., the tool of claim 19, wherein the first nose has first nose teeth serration not numbered, Fig. 5 Wu and the second 15nose has second nose teeth serration not numbered, and wherein the first nose teeth and the second nose teeth are parallel to one another Fig. 10 Wu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 1, 2022						Primary Examiner, Art Unit 3723